In the

    United States Court of Appeals
                For the Seventh Circuit
                    ____________________

No. 22-1259
ENEDEO RODRIGUEZ, JR.,
                                               Plaintiff-Appellant,

                                v.

NICK MCCLOUGHEN,
                                              Defendant-Appellee.
                    ____________________

        Appeal from the United States District Court for the
         Northern District of Indiana, South Bend Division.
      No. 3:18-CV-899-JD-MGG — Jon E. DeGuilio, Chief Judge.
                    ____________________

SUBMITTED SEPTEMBER 15, 2022 — DECIDED SEPTEMBER 28, 2022
                    ____________________

    Before EASTERBROOK, KIRSCH, and JACKSON-AKIWUMI, Cir-
cuit Judges.
    EASTERBROOK, Circuit Judge. In November 2016 agents of
several local, state, and federal agencies, armed with a search
warrant, broke open the doors and windows of Enedeo Ro-
driguez’s home at 6 am, threw a ﬂash-bang grenade into the
living room where his one-year-old daughter was sleeping,
and searched for illegal drugs. Rodriguez was arrested and
prosecuted in state court. He is serving a term of 32 years’
2                                                    No. 22-1259

imprisonment. Rodriguez v. State, 2018 Ind. App. Unpub. LEXIS
682 (June 13, 2018).
   Rodriguez sued 14 defendants under Bivens v. Six Un-
known Named Federal Agents, 403 U.S. 388 (1971), and 42 U.S.C.
§1983. He contends they violated the Fourth and Fourteenth
Amendments by acts such as providing false information to
the federal magistrate judge who issued the warrant and exe-
cuting the search in an unreasonable manner. Two defendants
were identiﬁed by codes, such as ATF UC 3749, that Rodri-
guez received in the criminal proceeding.
    The district judge, screening the complaint under 28
U.S.C. §1915A, dismissed 13 of the 14 defendants, ruling that
many had not been properly identiﬁed and that it was too late
to ﬁx the problem. 2020 U.S. Dist. LEXIS 10363 (N.D. Ind. Jan.
22, 2020). Other defendants prevailed for other reasons. The
judge followed up with orders denying Rodriguez’s abempts
to amend the complaint to add parties or replace the codes
with names. 2021 U.S. Dist. LEXIS 41111 (N.D. Ind. Mar. 4,
2021); 2021 U.S. Dist. LEXIS 111821 (N.D. Ind. June 15, 2021).
Finally, the court granted summary judgment to the sole re-
maining defendant, because undisputed evidence shows that
he did not play a role in obtaining or executing the warrant.
2022 U.S. Dist. LEXIS 22216 (N.D. Ind. Feb. 8, 2022).
    There’s nothing wrong with suing placeholder defend-
ants, then using discovery to learn and substitute names. This
is done all the time. See, e.g., Bivens; King v. One Unknown Fed-
eral Correctional Oﬃcer, 201 F.3d 910 (7th Cir. 2000); Williams v.
Rodriguez, 509 F.3d 392, 402 (7th Cir. 2007) (plaintiﬀ allowed
to proceed against unnamed defendant until end of discov-
ery); Billman v. Indiana Department of Corrections, 56 F.3d 785,
789 (7th Cir. 1995) (plaintiﬀ’s “initial ability to identify the
No. 22-1259                                                                3

injurers is not by itself a proper ground for the dismissal of
the suit”).
    But a plaintiﬀ who uses placeholders must take account of
the clock: substitution must be completed before the statute
of limitations expires. For claims such as those Rodriguez has
made, that period is two years. Cesal v. Moats, 851 F.3d 714,
721–22 (7th Cir. 2017); Logan v. Wilkins, 644 F.3d 577, 581 (7th
Cir. 2011). Rodriguez dug a hole for himself by not ﬁling suit
until time was almost up. The search occurred on November
2, 2016, and the complaint is dated October 24, 2018. For cur-
rent purposes we must assume that the prison-mailbox rule
allows Rodriguez the beneﬁt of that date for ﬁling.
    A plaintiﬀ may be able to replace or add defendants after
the period of limitations has run by using the relation-back
doctrine of Fed. R. Civ. P. 15(c)(1)(C). A party may be treated
as if named in the original complaint,
   if Rule 15(c)(1)(B) is satisﬁed and if, within the period provided
   by Rule 4(m) for serving the summons and complaint, the party
   to be brought in by amendment:
       (i) received such notice of the action that it will not be preju-
       diced in defending on the merits; and
       (ii) knew or should have known that the action would have
       been brought against it, but for a mistake concerning the
       proper party’s identity.

Rule 15(c)(1)(B) is met here because “the amendment asserts
a claim or defense that arose out of the conduct, transaction,
or occurrence set out … in the original pleading”. But the dis-
trict judge thought that the other condition, adding the right
names or new defendants “within the period provided by
Rule 4(m)”, could not be satisﬁed.
4                                                   No. 22-1259

    Rule 4(m) requires service of the complaint and summons
within 90 days after the complaint’s ﬁling. This sets a limit on
how long, after the statute of limitations has lapsed, a defend-
ant (or prospective defendant) may be required to go without
notice of the suit. Rule 4(m) says that a suit must be dismissed
if service takes longer than 90 days, with this exception: “if
the plaintiﬀ shows good cause for the failure [to serve within
90 days], the court must extend the time for service for an ap-
propriate period.” The district court did not consider whether
the delay in service ﬁts the exception.
    Section 1915A, which requires district judges to screen
prisoners’ complaints, forbids service of process until screen-
ing has been completed. This protects potential defendants
from frivolous suits but adds a source of delay. Section
1915A(a) requires the district judge to screen complaints “as
soon as practicable” after ﬁling, but that does not always hap-
pen. See, e.g., Wheeler v. Wexford Health Sources, Inc., 689 F.3d
680 (7th Cir. 2012). The screening in this case took more than
a year (the complaint was ﬁled in fall 2018 and not screened
until January 2020). That put the timing of service beyond Ro-
driguez’s control. Not until the district court acted under
§1915A was service possible—and by then the 90 days, and
the statute of limitations, had long expired.
    The district court counted all of this time against Rodri-
guez and concluded that, by the date of the screening order,
it was too late to identify or add parties. Yet when good cause
for deferred service exists, “the court must extend the time for
service” (Rule 4(m), with emphasis added). Within 90 days of
the district court’s screening order, Rodriguez ﬁled amended
complaints naming some defendants and adding others. (The
screening order was ﬁled on January 22, 2020, and the
No. 22-1259                                                     5

proposed amendments on March 3, 2020, and April 13, 2020.)
Service could have been eﬀected on time, given the extension,
had the district court permibed it—as it should have done.
    The relation between delay required by §1915A and “good
cause” in Rule 4(m) is a novel issue in this circuit but not in
the appellate judiciary as a whole. It has come up in at least
two circuits, both of which have held that delay required by
§1915A always is “good cause” under Rule 4(m). See McGraw
v. Gore, 31 F.4th 844, 850 (4th Cir. 2022); Richardson v. Johnson,
598 F.3d 734, 738–39 (11th Cir. 2010). Another circuit reached
the same conclusion for delay required by 28 U.S.C. §1915. See
Urrutia v. Harrisburg Police Department, 91 F.3d 451, 460 (3d
Cir. 1996). And we have reached a similar conclusion in two
other circumstances in which the national government caused
delay in service. See Graham v. Satkoski, 51 F.3d 710, 712–13
(7th Cir. 1995) (delay by Marshals Service is always “good
cause”); Paulk v. Air Force, 830 F.2d 79, 82–83 (7th Cir. 1987)
(statute of limitations tolled pending district court’s decision
whether to grant IFP status and authorize service). For the
reasons given in these decisions, delay caused by screening
under §1915A is “good cause” for belated service, which in-
creases the time for relation back under Rule 15(c).
    The requirements of Rule 15(c)(1)(C) still must be met, par-
ticularly the need to show that the newly named defendant
knew or should have known that he would have been a party
but for a mistake in ﬁling the original complaint. The district
judge apparently thought that someone who names a defend-
ant using a code cannot have made a “mistake”, because he
knew that a code is not a name.
   That’s not what “mistake” means in Rule 15(c)(1)(C)(ii). As
the Supreme Court explained in Krupski v. Costa Crociere S. p.
6                                                     No. 22-1259

A., 560 U.S. 538, 548–57 (2010), the operation of Rule
15(c)(1)(C) principally depends on what the putative defend-
ant knew or should have known. The Justices equated “mis-
take” with any erroneous belief. 560 U.S. at 548. The right
question, they held, is whether someone in the position of the
newly added defendant knew or should have known that he
would have been a party, but for the occurrence of some prob-
lem. This is enough to allow Rodriguez to substitute real
names for the agents initially identiﬁed by code names.
    These agents knew of their role in the search and were pre-
pared to testify in the criminal trial; they also knew, or should
have known, that Rodriguez had commenced civil litigation
to contest the validity of the warrant and its execution. And
Rodriguez made a “mistake” from his own perspective. He
seems to have believed that use of the codes was essential to
preserve the agents’ undercover status (that’s what “UC”
means in the codes); the prosecutor in the criminal case may
well have told him this.
    Suing a particular person by a code name diﬀers from su-
ing “John Doe” or an equivalent placeholder. We held in Her-
rera v. Cleveland, 8 F.4th 493 (7th Cir. 2021), that, notwithstand-
ing Krupski, using a placeholder cannot be a “mistake” for the
purpose of Rule 15(c)(1)(C)(ii) because the plaintiﬀ knows
that no one named “John Doe” was involved. That’s not so for
a code name such as “ATF UC 3749”. It designates a real per-
son. Suing a code name is in principle no diﬀerent from suing
any other name, which must be linked to a particular person
by the time of judgment. In principle a person could be sued
by Social Security number, passport number, or any other
identiﬁer. For some purposes the code is beber; the world has
No. 22-1259                                                  7

a lot of people named “John Smith” (and even some named
“John Q. Public”), while a unique identiﬁer is speciﬁc.
    Whether the addition of other proposed defendants is
compatible with Rule 15(c)(1)(C) is a subject that the district
court must consider in the ﬁrst instance. It is not possible to
tell on the existing record whether these persons “received
such notice of the action that [they] will not be prejudiced in
defending on the merits” and “knew or should have known
that the action would have been brought against [them], but
for a mistake concerning the proper party’s identity.” In mak-
ing those decisions, the district court must follow the ap-
proach laid out in Krupski.
    Beyond all of the issues created by delayed identiﬁcation
of the persons who participated in obtaining and executing
the warrant, Rodriguez’s appeal presents several additional
issues. They need not be dealt with in a published, preceden-
tial opinion. For the reasons given in a nonprecedential order
issued contemporaneously with this opinion, the judgment of
the district court is aﬃrmed in part and vacated in part.